Citation Nr: 0705010	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  96-30 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
tinnitus, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left leg, with sensory paresis of the 
lateral branch, sural nerve, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of gunshot wounds with multiple scars, including 
right arm, back, buttocks, and lower extremities with 
retained foreign bodies and fascial defect.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968, including service in Vietnam and an award of the Purple 
Heart. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which denied claims of entitlement 
in excess of 10 percent for residuals of a gunshot wound to 
the left leg, with sensory paresis of the lateral branch, 
sural nerve, and for an increased (compensable) evaluation 
for residuals of gunshot wounds with multiple scars, 
including right arm, back, buttocks, and lower left extremity 
with retained foreign bodies and fascial defect, and an April 
2000 rating decision of the Phoenix, Arizona RO, which 
granted entitlement to service connection for bilateral 
tinnitus and assigned a 10 percent evaluation, effective 
March 30, 1998.  The Board remanded these claims in August 
2003.  These claims now return following additional 
development.

An August 2005 rating decision granted a separate evaluation 
for scar, left upper posterior leg, below the knee, rated as 
10 percent disabling from September 7, 2004.  The veteran has 
not disagreed with any aspect of this award and this matter 
is not before the Board.


FINDINGS OF FACT

1.  The appellant's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


2.  The appellant's residuals of a gunshot wound to the left 
leg, with sensory paresis of the lateral branch, sural nerve, 
are manifested primarily by decreased sensation and mild 
sensory loss over the left lower extremity.

3.  The scars resulting from the appellant's service-
connected gunshot wounds are not tender or painful on 
superficial palpation, are well-healed, and are productive of 
no functional impairment.

4.  Extraschedular consideration is not warranted in this 
case.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of an initial 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002 & Supp. 2006); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (1999); 38 C.F.R. §4.87, Diagnostic Code 
6260 (2006); Smith v. Nicholson, 441 F.3d 1344 (Fed. Cir. 
2006).

2.  The criteria for a rating above 10 percent for residuals 
of a gunshot wound to the left leg with sensory paresis of 
lateral branch, sural nerve, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp 2006); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.123, 4.124, 4.124a, Code 
8521 (2006).

3.  The criteria for a compensable rating for residuals of 
gunshot wounds with multiple scars, including right arm, 
back, buttocks, and lower extremities with retained foreign 
bodies and fascial defect, have not been met.  38 U.S.C.A. §§ 
1155, 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.118, Diagnostic Codes 7801-7805 (2006); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a June 2003 
letter from the Board to the appellant.  This letter informed 
him of what evidence was required to substantiate his claims 
and of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The June 2003 
letter was issued after the initial adjudication of these 
claims in March 1996 and April 2000, but there is no 
prejudicial timing defect under Pelegrini because the 
appellant has since submitted a statement in January 2004 
indicating that he had no further evidence to submit, and 
because he was provided the opportunity to respond to this 
VCAA notification prior to the readjudication of his claims 
in the subsequent April 2006 supplemental statement of the 
case (SSOC), at which time he again submitted a statement 
indicating that he had no other information or evidence to 
submit.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In the August 2003 letter, the appellant was not provided 
with notice as to the means by which a disability rating and 
effective date for the disability benefit awards on appeal 
are determined.  However, this information was provided to 
the appellant in a March 2006 letter from the RO.  Since the 
appellant received adequate notice through this source, the 
Board finds no prejudice to the appellant by proceeding with 
review, particularly in view of the fact that no change in 
his compensation or effective date is awarded herein.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby).



Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records and post-service VA 
medical center records.  The reports of numerous VA 
examinations have also been included.  The appellant had 
several personal hearings at the RO, which were held in 
October 1996, June 1997, and December 1999.  These 
transcripts have been included and reviewed as part of the 
Board's review of the appellant's claims.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claims.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The Court has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Since the current claims 
seeking an increased rating for residuals of a gunshot wound 
to the left leg with sensory paresis of lateral branch, sural 
nerve, and for residuals of gunshot wounds with multiple 
scars, including right arm, back, buttocks, and lower left 
extremity with retained foreign bodies and fascial defect, 
were received in August 1995, evidence dating from earlier 
than August 1994 is not particularly relevant.  See 38 C.F.R. 
§ 3.400(o)(2).  Pertaining to the claim for an increased 
initial rating for tinnitus, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance) is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to these disabilities, except as noted below.

Increased rating for tinnitus

The veteran has reported that the onset of his tinnitus began 
during service, after exposure to artillery fire.  At the 
January 2006 VA audiology examination, the appellant 
characterized his bilateral tinnitus as a constant ringing 
and "birds chirping" sounds.  The VA examiner noted that he 
seemed to do well coping with it, especially when wearing his 
hearing aids.  His tinnitus is currently rated as 10 percent 
disabling, and he is seeking an increased rating.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 441 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus during any portion of the appeal period.  Therefore, 
the appellant's claim for an increased initial rating for his 
service-connected tinnitus must be denied under both the new 
and old versions of the regulation.  As the disposition of 
this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Increased rating for residuals of a gunshot wound 

Residuals of a gunshot wound to the left leg, with sensory 
paresis of the lateral branch, sural nerve

Paralysis of the external popliteal (common peroneal) nerve 
is rated under Diagnostic Code 8521.  When there is complete 
paralysis, with foot drop and slight droop of the first 
phalanges of all toes, an inability to dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; with 
anesthesia covering the entire dorsum of the foot and toes, a 
40 percent rating is assigned.  When there is severe 
incomplete paralysis, a 30 percent rating is assigned.  When 
there is moderate incomplete paralysis, a 20 percent rating 
is assigned.  When there is mild incomplete paralysis, a 10 
percent rating is assigned.  38 C.F.R. § 4.124(a), Diagnostic 
Code 8521 (2006).

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.

Service medical records reflect that the appellant sustained 
multiple small fragment wounds on his lower extremities, back 
and right arm in mid-September 1967 in Vietnam.  The wounds 
were debrided on the day of injury.  On the second 
postoperative day, he was admitted to a naval hospital on the 
USS Sanctuary.  On examination, as pertinent to the current 
issue, there were fragment wounds of the left inferior 
popliteal space and left lower calf.  Neurological 
examination revealed an area of minimally decreased sensation 
on the lateral surface of the fifth digit on the left foot.  
X-rays of the legs showed soft tissue fragments but no 
fractures.  The wounds were treated with dressing changes and 
on the sixth post injury day, the wounds were all secondary 
closed.  On the 11th post closure day, all sutures were 
removed.  At the time of discharge from the hospital in the 
latter part of October 1967, all wounds were entirely healed 
and the appellant was asymptomatic.  At his examination prior 
to service discharge in January 1968, there was numbness on 
the left side of his left foot.  There is no evidence that 
the appellant sought medical treatment for complaints of left 
foot numbness after service.  

Neurological VA examinations were performed in September 
1995, December 1996, December 2000, July 2004, and January 
2006.  

At the September 1995 VA examination, the appellant 
complained that his left leg pain had worsened during cold 
weather conditions.  He had a slight limp on the left.  
Neurologic examination showed hypesthesia to light touch and 
pinprick on the lateral aspect of the left foot, but motor 
strength of all left muscle groups was 5/5, including left 
hip flexors, extenders, knee flexors and extenders, foot 
plantar extenders and dorsiflexors.  He was able to move 
normally around the examining room, dress and undress, and 
mount and dismount the examining table.  He was also able to 
hop on either foot, heel and toe walk, squat and rise 
normally, and had normal function.  Neuromuscular 
electrodiagnostic testing revealed normal left peroneal and 
tibial nerve conduction velocities and ankle motor latencies, 
and a high normal left tibial sensory ankle latency, but no 
sural response was recorded.  It was determined to be an 
essentially normal electromyography (EMG), with no 
denervation.  The impression was left sural neuropathy.  He 
was determined to have peripheral neuropathy, left leg, 
secondary to shrapnel fragment wound behind the left knee.

In December 1996, a VA neurological exam showed a 
questionable diminution of sensation to pinprick of the left 
5th toe, which was thought questionable because it 
fluctuated, but it had been recorded in 1967.  EMG and nerve 
conduction velocity studies were normal, with the exception 
of finding no sural response on the sensory latency studies, 
meaning that the sural nerve continued to be interrupted.  
The examiner opined that the appellant had an interruption of 
the sural nerve in the left lower calf, with minimal sensory 
loss, without ulceration or any skin changes, in the 5th toe 
of the left foot.

At the December 2000 VA examination, the appellant reported 
that ever since his injury, the lateral aspect of his left 
leg has been numb, most particularly over the little toe, the 
left side of the foot, and the side of his calf.  He 
complained of mild weakness in the left lower extremity, 
stating that he had a tendency to drag that leg, and that it 
limited his ability to play sports after service.  He 
specifically denied any significant worsening of the weakness 
or numbness since the original injury, although he did state 
that he could touch the scar behind his left knee and have 
pain radiate down the lateral side of his calf and into his 
little toe.  

On examination, the examiner found a well-healed scar on the 
posterior lateral aspect of the left knee in the popliteal 
crease.  Motor exam was 5/5 throughout with the exception of 
left foot eversion which was 5-/5.  No atrophy or 
fasciculations were seen, although sensation was decreased to 
pinprick over the left little toe, lateral side of the foot 
and extending approximately half way up the lateral side of 
the calf.  This was associated with some hyperesthesia, 
described as a tingling sensation associated with the 
pinprick.  There was also an area of hyperesthesia in the web 
between the first and second toes.  The examiner opined that 
the appellant had left sural nerve neuropathy manifested 
primarily as a sensory loss in the sural nerve distribution 
that was essentially unchanged since its inception in 1967.

At the July 2004 VA examination, it was noted that there was 
no scarring in the left leg except for the posterior portion 
of the leg, slightly above the ankle, which was non-tender.  
There was hypesthesia and hypalgesia over the lateral aspect 
of the left foot encompassing approximately a third of the 
foot and which ended at the left of the ankle.  Motor 
examination revealed 5/5 strength with good bulk and normal 
tone, reflexes 1+ and symmetric, and downgoing toes.  Station 
and gait were otherwise normal.  The examiner opined that the 
appellant had a static left sural nerve injury from his 
gunshot wound that was unchanged over the years, and that any 
difficulty with his balance could not be ascribed to that 
injury.

The January 2006 VA examiner stated that the appellant's left 
sural nerve injury, including his complaints of numbness and 
tingling over the lateral aspect of his left foot, was 
unchanged over the last forty years.  On physical 
examination, the examiner found hypesthesia and hypalgesia 
over the lateral aspect of the left foot compared to the 
right, which tends to dissipate at the ankle.  There was no 
change in the appearance of the foot, nor was there 
discoloration.  There was also no focal motor weakness, but 
reflexes were trace to absent in the ankles and 1+ at the 
knee.  He concluded that the appellant continued to have a 
static left sural nerve injury that was unchanged since his 
examination of the appellant's scars in September 2004.

The appellant was service connected for residuals of a 
gunshot wound to the left leg, with sensory paresis of the 
lateral branch, sural nerve, in May 1968, at which time he 
was assigned a 10 percent rating.  At the time, the appellant 
complained of some loss of feeling on the left side of the 
foot and leg, with occasional aches and pains, but his 
service medical records and January 1968 discharge 
examination showed only that he had some numbness on the left 
side of his left foot, without mention of any additional 
functional impairment.  His complaints were mild and wholly 
sensory and a rating of 10 percent was assigned.  The 
appellant's post-service medical history shows that he has 
not made complaints about or sought treatment for his left 
foot numbness, nor has he shown an increase in his functional 
impairment or sensory deprivation due to his service-
connected nerve impairment.  His strength was consistently 
normal upon examination on numerous occasions.  Neurological 
tests, including two EMGs and a nerve conduction study, were 
essentially normal, and there is no indication from the 
record that the appellant's condition has increased in 
severity since service.  The June 2000 VA orthopedic examiner 
opined that the appellant had a fascial defect to the left 
lower calf, but no muscle herniation, and the January 2006 
examiner stated that the only muscle damage was that of the 
right knee, so there is no need to evaluate the appellant's 
muscular impairment.  Several VA examiners, as previously 
stated, found that the appellant's neuropathic condition has 
been static since service, forty years earlier.  In fact, the 
2006 VA examiner noted specifically that the appellant's 
condition had not changed since at least 2004.  

According to the VA examination findings, the appellant still 
retains numbness and tingling over the lateral aspect of his 
left foot, which occasionally aches and is more noticeable in 
cold weather.  There is no objective medical evidence of foot 
drop, or that the appellant's nerve impairment has caused any 
functional impairments, such as his ability to dorsiflex the 
foot, extend the proximal phalanges of toes, abduct the foot, 
or adduct the foot which are the ultimate functional 
impairments to be considered under these rating criteria.  As 
such, an increase in the appellant's rating evaluation is not 
warranted at this time.

Scars

All impairment arising from a single disability may be 
awarded separate, compensable evaluations, where that 
impairment is not already contemplated by the assigned 
diagnostic code, and except as otherwise directed in the 
rating schedule.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).

The Board notes that the rating criteria for scars was 
changed, effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  The Board must determine whether 
evaluation of the appellant's disability under the new 
regulations will be unfairly prejudicial to the appellant.  
See Bernard, supra.  The Board finds that the appellant is 
not prejudiced by application of the revised regulations 
concerning the evaluation of his disability.  This is so 
because the December 2002 and April 2006 supplemental 
statements of the case provided the text of and applied the 
revised regulations.

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches, 20 percent disabling for 
areas exceeding 12 square inches, 30 percent disabling for 
areas exceeding 72 square inches, and 40 percent disabling 
for areas exceeding 144 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118 (2006).

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118 (2006).

Diagnostic Code 7803 notes that unstable superficial scars 
are evaluated as 10 percent disabling.  Note (1) following 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) indicates that a superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. Part 
4 (2006).  The next criteria, that of Diagnostic Code 7804, 
provide that superficial scars that are painful on 
examination are rated as 10 percent disabling.  Note (1) 
following states that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) 
states that a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation (See 
38 C.F.R. § 4.68 of this part on the amputation rule).  
Finally, Diagnostic Code 7805 directs that other scars shall 
be rated on the limitation of function of the affected part.  
38 C.F.R. § 4.118 (2006).

Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent evaluation for a scar, regardless of measurement, 
that was superficial, poorly nourished, and had repeated 
ulceration.  Diagnostic Code 7804 awarded 10 percent for a 
superficial scar that was tender and painful upon objective 
observations, regardless of measurement.  Diagnostic Code 
7805 does not differ, directing that other scars be evaluated 
on the limitation of the function of the part affected.  
38 C.F.R. § 4.118 (2002).

For details of inservice treatment, see the discussion of the 
residuals of gunshot wound to the left leg, with sensory 
paresis of lateral branch, sural nerve, as discussed 
previously.  Service medical records also show that the 
appellant had multiple fragment wounds, with none larger than 
1-1/2 by 1 cm.  There was one on the right forearm four 
inches above the elbow, one on the right upper back, one on 
the mid-back, one on the right lower flank, one on the left 
buttock, one on the left lateral posterior thigh, one on the 
left inferior popliteal space, one on the left lower calf, 
one on the right popliteal space, and one on the right 
posterior lower calf.  At the time of discharge back to duty, 
all wounds were entirely healed and the appellant was 
asymptomatic.  At his discharge from service in January 1968, 
it was noted that he had no difficulties except for numbness 
on the left side of the left foot, as discussed previously.

At the March 1968 VA examination, the appellant scars were 
described as (1) a right forearm scar on the dorsal aspect 3 
inches below the olecranon, 1-1/4 x 3/8 inches, non-tender 
and non-adherent; (2) a right upper back scar at the medial 
border of the right scapula around the size of a quarter; (3) 
a lower back scar on the right side, two inches lateral to 
the spinous process of L2; (4) a lower back scar 1-3/8 x 3/8 
inches; (5) an upper lateral aspect scar to the right buttock 
1 x 1/4 inches; (6) a scar to the left buttock, more on the 
medial side and rather low, measuring 1-1/4 x 3/8 inches; (7) 
a scar in the lateral aspect of the right popliteal space 1/2 
inch x 1/2 inch; (8) a right calf scar that measures 1-1/4 
inches x 1/4 inch; (9) an upper left thigh scar that is 3/4 x 
1/4 inches; (10) another scar just below the left popliteal 
space that is round and essentially the size of a quarter; 
and (11) a longitudinal scar on the left lower aspect of the 
left calf measuring 7/8 x 3/8 which showed a fascial defect 
but no herniation.  All of the scars were found to be well-
healed, non-tender, and not adherent.

At the November 1996 VA examination, the appellant complained 
of recurrent aches in the area of the left low popliteal 
space and restricted movement in the left knee, a 
"sticking" pain in the elliptical scar to the right of the 
midline at the level of L-1 when he exercised or did anything 
strenuous, and a depressed scar to the right ulnar area where 
a piece of shrapnel entered the forearm and penetrated to the 
flexor side of the forearm and was palpable subcutaneously, 
which was associated with a numbness of the right little 
finger, an occasional summertime itching on the left lower 
inner buttock that lasted for five or six days, and 
asymptomatic scars on the right upper outer buttock, two 
smaller slightly depressed soft scars on the right ankle, and 
a similar scar on the left low posterior leg.  There is no 
indication from the record of exactly how limited the 
movement of the appellant's left knee was due to the scar, 
nor is there an indication of whether the appellant's pain 
from his back scar was reproducible upon examination.  None 
of the scars were thickened, keloidal, adherent to underlying 
tissues, or interfered with function of nearby joints or 
orifices except as otherwise detailed.  None involved the 
face or were determined to be particularly displeasing in 
appearance.

At the June 2000 VA examination, it was determined that the 
scars were all well-healed, with no tenderness or muscle 
herniation, and that there was no muscle loss on examination.  

At the July 2004 VA examination, the appellant's scars were 
again found to be non-tender, well-healed, no pain could be 
elicited on palpation, none of them showed keloid formation, 
they all moved very freely, and were in no way attached to 
underlying tissues.  None of the scars were unstable and they 
were determined to be very old and well-healed.  They all 
showed a little bit of depression, varying from perhaps 2 mm 
to as much as 3-4 mm, but none of the depressions were very 
deep.  There was no evidence of current inflammation, 
infection, or edema, and the color of the scars was almost 
exactly the color of the appellant's normal skin tone.  A few 
scars showed a few tiny areas of mild hypopigmentation, but 
this was not felt to be significant.  There were no scars 
noted on the face, head or neck, and it was determined that 
they did not appear to cause any limitation to range of 
motion of underlying and surrounding areas of skin in his 
extremities.  

At the February 2006 VA examination, the appellant's right 
upper extremity scar showed no ulceration or skin breakdown, 
no tenderness on palpation, no inflammation, edema, or 
inflammation on palpation, no keloid formation, no depression 
of the scar, and no adherence to the underlying tissue.  
There was no induration or inflexibility, and there was no 
limitation of motion or loss of function.  It was determined 
that the right forearm scar did not result in any nerve 
injury, weakness, or other factors of neurological 
disability, that the scar on the back did not limit motion or 
cause pain on motion and was not painful on its own, and the 
left and right buttock scars were not painful on palpation or 
with motion, nor did they become painful with sitting.

The appellant's scars have been repeatedly shown to be well-
healed, non-painful, not subject to ulcerations, and they did 
not limit the function of the body part affected.  After 
reviewing the evidence, the Board finds that the criteria 
have not been met for a 10 percent evaluation under the 
previous or current Diagnostic Codes 7801, 7802, 7803, 7804, 
and 7805 for the appellant's residual scars.  They are not 
hypersensitive, or tender to the touch.  Moreover, the scars 
are superficial, not deep, and they are not associated with 
soft tissue damage.  Similarly, the scars are not adherent, 
and while there is some very slight underlying tissue loss, 
there is no evidence that this tissue loss has impacted on 
the appellant's functioning ability.  Also, these scars do 
not approach the area size needed for a compensable and 
separate evaluation.  

Although the 1996 VA examination showed some evidence of 
pain, tenderness, and slight neuropathy of the right little 
finger due to a right forearm scar, those findings have not 
been reported or reproduced in any of the three VA 
examinations conducted after that examination.  The February 
2006 VA examination specifically evaluates the back and right 
arm scars, but no numbness, tenderness, pain, or limitation 
of function due to scars was found.  As such, the evidence on 
the issue of limitation due to these particular scars is not 
in equipoise and the Board will base its determination on the 
three consistent VA examination reports, particularly where 
no findings on the actual limitation of motion or 
reproducible pain were noted in the 1996 VA examination 
report.  An increase in the appellant's rating for his scars 
under the most recent rating criteria is therefore not 
warranted.

Under the previous rating criteria, there are also no grounds 
for an increase in the appellant's rating for residual scars.  
There is no evidence that any of these scars have been poorly 
nourished or that there was ulceration, as would be required 
to be assigned a 10 percent rating under 7803, or that they 
were tender and painful on objective observation, such as 
would be required to meet the criteria for a 10 percent 
rating under 7804.  Hence, for the above reasons, the Board 
finds that the criteria for compensable evaluations for scars 
have not been met.

In reaching the decisions above, the Board has also 
considered all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the appellant, as required by Schafrath v. Derwinski¸ 1 
Vet. App. 589 (1991).  The Board has found no section that 
provides a basis upon which to assign a higher disability 
evaluation for the disabilities at issue.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disabilities 
at issue.  The appellant has not required frequent 
hospitalization for these disabilities and the manifestations 
of these disabilities are not in excess of those contemplated 
by the schedular criteria.  Therefore, referral of this case 
for extra-schedular consideration is not in order.  See Floyd 
v. Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to an increased initial evaluation for tinnitus, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left leg, with sensory paresis of the 
lateral branch, sural nerve, currently evaluated as 10 
percent disabling, is denied.

Entitlement to an increased (compensable) evaluation for 
residuals of gunshot wounds with multiple scars, including 
right arm, back, buttocks, and lower extremities with 
retained foreign bodies and fascial defect, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


